IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

                                                                                             o
STATE OF WASHINGTON,                                                             r«o

                                           )      No. 71293-4-1                            ~d}c~
                                                                                 sr

                     Respondent,                                                 C3

                                                                                    —i




ARLIN BRUNSON,                                    UNPUBLISHED OPINION

                     Appellant.                   FILED:    OCT \ 3 2014               o




       PER CURIAM - Arlin Brunson appeals his conviction for third degree

assault of a police officer. He argues that the court failed to enter findings

required under CrR 3.5 and that this court must remand for their entry. The trial

court has belatedly entered the findings and conclusions, however, and Brunson

has not alleged any prejudice from their delayed entry. A remand is therefore

unnecessary. State v. Gaddv. 114 Wn. App. 702, 705, 60 P.3d 116 (2002), affd,

152 Wn.2d 64, 93 P.3d 872 (2004).

       Affirmed.

                                                  FOR THE COURT: